DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Browner et al. (US 6,126,086; hereinafter “Browner”).
In regard to claim 1, Browner discloses a device, comprising: a) at least one vaporization unit (oscillating capillary nebulizer with electrospray 10), which includes at least one conductive capillary (inner capillary tube 1), at least one gaseous inlet (post 8 which “provides a gas inlet to annular space 6; see col. 7, line 21), and at least one gaseous outlet (outlet of outer capillary tube 2); b) at least one pump (see col. 9, lines 22-28) that is capable of supplying and regulating a solution to the at least one conductive capillary of the vaporization unit; c) a high voltage unit (“source 100 of the electrical potential”; see col. 7, lines 54-61) in electrical contact with the conductive capillary of the vaporization unit for applying an electric charge to the solution and producing a vaporized gas therefrom; and d) at 
Browner is silent in regard vaporizing aroma compounds from a solution containing an aroma.  However, the Courts have held that “[e]xpressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).  The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).  Therefore, the recited contents of the apparatus during the intended operation do not further limit the patentability of the claimed apparatus.
In regard to claim 2, Browner discloses wherein (i) the high voltage unit applies a DC voltage ranging between 2 kV to 6 kV (2000 to 3500 volts; see col. 7, lines 54-61), (ii) the high voltage unit applies an AC voltage frequency of between 0 Hz to 10 kHz (0 Hz AC is the same as DC current), (iii) the pump provides a liquid flow rate of between 5 nL per minute to 1 mL per minute (“flow rates as low as 50 µl/min. and less and also up to 200 µl/min”; see col. 7, lines 45-48), and/or (iv) the gas flow controller provides a gaseous flow rate of between 100 mL per minute to 1 L per minute (“from 0.5 liters/min. to 1.0 liters/min”; see col. 8, lines 32-33).
In regard to claim 3, it is viewed that the recited elements (i) through (x) all merely regard either the contents of the apparatus during an intended operation thereof which does not further limit the patentability of an apparatus claim, as the case for elements (i) through (v), and/or regard a manner of Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).  Therefore, the claimed elements do not further limit the patentability of the claimed apparatus.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Browner in view of Bartels (US 2007/0166185).
In regard to claim 4, Browner is silent in regard to vaporizing a solution containing an aroma compound.
Bartels discloses a method and apparatus for dispensing liquid fragrances wherein liquid fragrance solutions are vaporized using an electrospray device.  See [0009]-[0010].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the apparatus of Browner to dispense and vaporize the fragrance as disclosed by Bartels without creating any new or unexpected result.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Browner in view of Bartels and Hayes et al. (US 6,338,715; hereinafter “Hayes”).
In regard to claims 5 and 6, Browner and Bartels are silent in regard to wherein the vaporized aroma compound is delivered to a subject for psychophysical evaluation.
Hayes discloses a method for testing olfactory thresholds comprising an apparatus for dispensing controlled amounts of fluid which is vaporized such that a patient can sniff and report whether odor is sensed.  Incremental adjustments can be made to determine the approximate threshold of olfactory perception of the odor.  See the abstract.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the combined apparatus and method of Browner in view of Bartels in a method of determining the threshold of olfactory perception of a vaporized fragrance as disclosed by Hayes without creating any new or unexpected result.  
In regard to claim 7, it is viewed that the subject of the above method is necessarily at least one of (i) a person with no prior training for evaluation or (ii) a person with prior training for evaluation.  Additionally, it is viewed that all subjects would qualify as (iv) a person participating in a demonstration as the operation of the apparatus for purposes of the method would necessarily constitute a “demonstration” of the function of the apparatus.
In regard to claims 8 and 9, Browner and Bartels are silent in regard to a vapor sensor.  Bartels discloses that more than one supply line can be used for supplying more than one fragrance to an electrospray apparatus.  See at least [0031] of Bartels.
Hayes discloses wherein a vapor sensor can be used to monitor and calibrate the vaporizing apparatus each time a new consumable in installed into the system.  Thus, it is viewed that the sensor necessarily utilizes a closed feedback loop to control the fragrance concentration and/or composition.  See col. 3, line 65 through col. 4, line 51.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the vapor sensor of Hayes with the apparatus of Browner for the purpose of calibrating the vaporization of fragrances.  It would have also been obvious to have configured the device to accept one or more fragrances as disclosed by Bartels for the purpose of having the capability of dispensing different aromas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774